RAPP, J.,
dissenting. I respectfully dissent because I find the warranty limitation is conspicuous. That part of the limitation which limits the warranty to work done at defendant’s shop is hand written on the front page of the document in a space provided for that purpose. The type written limitation contains the words required by statute and case law and is in size type similar to other typewritten provisions of the invoice. Special attention is drawn to this provision because it is typed along the side of the invoice. Therefore I would not disturb the trial court’s judgment in this matter.